Abraham N. Geller, J.
Motion for the entry of judgment pursuant to a stipulation of settlement is granted on default. It is noted that the attorney attempted to enter a judgment ex parte, but was advised by the clerk that application to the court on notice to defendant was required. There appears to be a misunderstanding of the intent and effect of the amendment adding CPLR 3215 (subd. [h] ), effective September 1, 1966, because of the unfortunate inclusion therein of the words, “without further notice ”. The purpose of the amendment was to eliminate the necessity of a motion to the court and to authorize the judgment clerk to enter directly a default judgment for failure to comply with the terms thereof, together with a complaint or statement of facts. The fact that the stipulation provides, as they generally do, for some period of. grace or notice of default in payment, does not mean that a notice of motion must be given. The phrase “ without further notice ” should be construed to mean the exceptional situation where the parties have agreed to require a notice of motion to be made before such default judgment may be entered. The mere provision for some days’ notice to be given to the defaulting party is not to be so construed. The affidavit will indicate that written notice has been given and payment not made within the agreed time thereafter.